After Remand from the Alabama Supreme Court

MURDOCK, Judge.
This court affirmed, without an opinion, the trial court’s judgment granting Simmons Chapel’s motion to dismiss. African Methodist Episcopal Zion Church v. Simmons Chapel Church (No. 2000762, May 17, 2002) — So.2d - (Ala.Civ.App. 2002) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte African Methodist Episcopal Zion Church, 860 So.2d 870 (Ala.2003). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed, and the cause is remanded for further proceedings.
REVERSED AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.